Citation Nr: 1035037	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  06-33 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for lumbar spasms of the erector spinal muscles for the time 
period prior to February 28, 2008. 

2.  Entitlement to a disability rating in excess of 20 percent 
for lumbar spasms of the erector spinal muscles for the time 
period from February 28, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from November 1947 to 
November 1951.

The appeal comes before the Board of Veterans' Appeals (Board) 
from April 2005 and November 2009 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

The Veteran and his spouse testified during a hearing before the 
undersigned Veterans Law Judge in April 2008; a transcript of 
that hearing is of record.

In June 2008, May 2009, and March 2010, the Board remanded this 
matter to the RO to afford due process and for other development.  
Following its completion of the Board's requested actions, the RO 
increased the Veteran's claim to 20 percent from August 3, 2009 
(as reflected in a November 2009 rating decision) and returned 
this matter to the Board for further appellate consideration.  As 
a higher schedular evaluation for this disability is possible, 
the issues of entitlement to a rating in excess of 10 percent 
prior to August 3, 2009, and in excess of 20 percent from August 
2, 2009, remain before the Board on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  For the time period prior to February 28, 2008, lumbar spasms 
of the erector spinal muscles was manifested by forward flexion 
to, at worst, 90 degrees. 

3.  For the time period from February 28, 2008, lumbar spasms of 
the erector spinal muscles is manifested by forward flexion to, 
at worst, 50 degrees. 


CONCLUSIONS OF LAW

1.  For the time period prior to February 28, 2008, the criteria 
for a rating in excess of 10 percent for lumbar spasms of the 
erector spinal muscles, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2009).

2.  For the time period from February 28, 2008, the criteria for 
a rating in excess of 20 percent for lumbar spasms of the erector 
spinal muscles, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed his increased rating claim in 
November 2004.  Thereafter, he was notified of the provisions of 
the VCAA by the RO in correspondence dated in December 2004, June 
2008, May 2009, and March 2010.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent information 
regarding VCAA.  Subsequently, the claim was reviewed and a 
supplemental statement of the case (SSOC) was issued in July 
2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 
F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be established."  
See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 2006.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  His service treatment 
records and post-service VA and private treatment records have 
been obtained and associated with his claims file.  The Veteran 
has also been provided with VA medical examinations in December 
2004, July 2006, August 2008, August 2009, and June 2010.  The 
Board finds the case is adequately developed for appellate 
review.

Law and Regulations

The severity of a service-connected disability is ascertained, 
for VA rating purposes, by the application of rating criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  To evaluate the severity of a particular disability, 
it is essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2009).

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2009).  In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2009).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

The Court held that in evaluating a service-connected disability, 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45 must be considered.  
The Court also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

For the time period prior to August 3, 2009, the Veteran is 
assigned a 10 percent rating for lumbar spasms of the erector 
spinal muscles, referred to as a low back disability, under 
Diagnostic Code 5273.  For the time period from August 3, 2009, 
the Veteran is assigned a 20 percent rating for a low back 
disability, also under Diagnostic Code 5273.

Under the current rating criteria, lumbosacral strain (designated 
at Diagnostic Code 5273) is rated pursuant to the General Rating 
Formula for Diseases and Injuries of the Spine.  Intervertebral 
disc syndrome (designated at Diagnostic Code 5243) is rated 
either pursuant to the General Rating Formula for Diseases and 
Injuries of the Spine or the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever method 
results in a higher rating when all disabilities are combined 
under 38 C.F.R. § 4.25.

The Spine
5235
Vertebral fracture or dislocation
5236
Sacroiliac injury and weakness
5237
Lumbosacral or cervical strain
5238
Spinal stenosis
5239 
   
Spondylolisthesis or segmental instability     
5240
Ankylosing spondylitis
5241 
   
Spinal fusion    
5242
Degenerative arthritis of the spine (see also 
diagnostic code 5003) 
5243
***Intervertebral disc syndrome
***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease unfavorable 
ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 
40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine 
30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation. The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2). 
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted. 

Note: (4) Round each range of motion measurement to the nearest 
five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (2009).

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
Intervertebral disc syndrome
Ratin
g
With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months 
60
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months 
40
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months 
20
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method results 
in a higher evaluation for that segment.  See 38 C.F.R. § 4.71a 
(2009).

Factual Background 

The Veteran was granted service connection in May 1954 for lumbar 
spasms of the erector spinal muscles due to an in-service back 
injury.  A 0 (zero) percent rating was assigned.

In November 2004, the Veteran requested a higher rating for his 
low back disorder.  

During a December 2004 VA examination, the Veteran stated he was 
a licensed chiropractor, and that his lumbar spasms of the 
erector spinal muscles had required no surgery, no prescribed 
medications or injections, and that he had under gone 
chiropractic care as well as some mental imaging to help with his 
pain.  He complained his whole back hurt, though he was not 
specific about an area.  He reported that it did not affect his 
ability to walk, it was not a fatigability type situation, he had 
no radiation of symptoms to his lower extremities, and he had not 
been treated for intervertebral disc syndrome.  He indicated he 
worked as a chiropractor and was not affected on a daily basis in 
terms of activities.  Upon physical examination, the examiner 
found thoracolumbar spine with no spasm, normal posture, and 
normal lumbar lordosis.  The examiner noted 90 degrees of flexion 
in the seated as well as standing position, the ability to heel 
and toe walk without any obvious weakness, negative straight-leg 
test in the seated position, no antalgia, no direct areas of 
tenderness in the paraspinous musculature of the upper and lower 
back, and no obvious sensory changes in the dermatomal 
distribution.  The diagnosis was subjective complaints of 
myofascial pain in the erector spinae muscle group, and no 
evidence of range of motion additionally limited by pain, 
fatigue, weakness, or lack of endurance.  An X-ray report from 
the time found, of the lumbar spine, scoliosis with convexity to 
the left and degenerative changes in the spine and SI joints, 
and, of the thoracic spine, scoliosis with convexity to the right 
with degenerative changes in the spine.

In a March 2005 VA examination report, the Veteran indicated that 
in 2002, he had a brainstem stroke and ever since that time, he 
had a little incoordination with the right side of the body.  He 
reported that low back pain did not radiate, but it did affect 
his ability to walk by increasing the amount of pain when he 
walked.  The examiner noted that it was not possible to do range 
of motion testing because the Veteran said he was in pain even 
when the spine was in a resting position.  There was no history 
of intervertebral disc syndrome in the last four months, and 
there were frequent episodes of flare-ups due to the constant 
pain.  He indicated that he cannot lift or bend over, which 
interferes with his activities of daily living.  The physician 
diagnosed low back pain due to degenerative joint disease of the 
lumbar spine, and noted that the joint dysfunction was very 
painful. 

In a July 2006 VA examination report, the Veteran complained of 
bilateral sacroiliac pain, right greater than left, in the L-5 
and T-10 area, affecting his ability to walk and difficulty 
bending.  He denied any acute episodes in the past 12 months in 
which a physician prescribed bed rest, flare ups, and any lumbar 
injury since the military service.  He indicated he used a walker 
and lumbar corset, but that he had suffered a stroke.  Upon 
examination he could flex to 90 degrees with pain throughout, 
extend to 25 degrees with end of range pain, and can laterally 
flex 25 degrees to the right and 30 degrees to the left both 
which are with end of range pain.  It was also noted he could 
rotate 30 degrees bilaterally without pain, and that he could not 
perform repetitive movements on the exam, so the physician could 
not comment on the affect of repetitive use on this range of 
motion.  The examiner further reported no spasm or tenderness, 
negative straight leg raising bilaterally, normal motor strength 
in both lower extremities, reported dysesthesias on light touch 
sensation from the upper calf distally on the right.  The 
diagnosis was degenerative lumbar disc disease. 

In a February 2008 private orthopedic note, the Veteran 
complained that his activity level is diminished because of pain 
and he reported increased pain when he does physically demanding 
activities.  He denied any neurogenic-sounding sounding, bowel or 
bladder dysfunction, or any obvious weakness in the legs.  Upon 
physical examination, the physician found slightly increased 
thoracolumbar kyphosis and right thoracolumbar scoliosis, normal 
lumbar lordosis, localized discomfort to the thoracolumbar 
junction with palpation, no spasm, flexibility limited secondary 
to pain, flexion to 60 degrees, lateral bending and extension 
mildly limited but better tolerated, no palpable step-off of the 
spinous processes, no sciatic notch tenderness present, and gait 
slightly stooped.  An X-ray report from that time found severe 
degenerative changes throughout the thoracolumbar spine, remote 
T-11 compression fracture with superimposed degenerative changes. 

During an August 2008 VA examination, the Veteran complained of 
daily back pain radiating to his legs, with pain below the knee 
on the right side.  He could walk a maximum of one to two city 
blocks.  He denied incapacitating episodes of low back pain in 
the past 12 months, and reported he was not taking any specific 
treatment for the back.  He indicated that he worked as a part 
time chiropractor, he could not carry out any lifting, and he 
could not bend over.  He complained of flare-ups which were 
activity-related, could last for some days and were characterized 
by muscle spasms and episodes of extreme pain.  Upon physical 
examination, the examiner noted that the 77-year old veteran had 
difficulty getting onto the table, and that all motion appeared 
tremulous.  He appeared to be experiencing an extreme degree of 
motion pain, was unable to lie flat on the examination table, 
with unsteady stance, he fell attempting to carry out range of 
motion testing in flexion, and complained of markedly increased 
pain at that time.  The examiner noted he was unable to continue 
the remainder of the range of motion examination because of pain 
and balance problems, and that he had a minimal degree of 
tenderness diffusely in his lumbar region.  The diagnosis was 
lumbar spondylosis and lumbar degenerative disc disease with 
clinical evidence of a right lumbar radiculopathy. 

In an August 2009 VA examination report, the Veteran complained 
of daily back pain which radiates to both legs below the knee.  
He stated he could walk a maximum of 500 feet on level ground 
using a cane and experiencing pain.  He indicated that in the 
last year has suffered no incapacitating episodes of back pain 
but added that he avoids bed rest basically at all costs.  He 
stated he cares for his back problems himself as he is a 
chiropractor.  The Veteran reported that his activities of daily 
living are limited, but he carries out his activities despite the 
pain, and that his wife assists.  He stated that his back problem 
is constant although it increases with activity and that he uses 
a cane, power chair, and walker as needed.  Upon physical 
examination, the examiner found flexion to 50 degrees, extension 
to zero degrees, and lateral flexion to 10 degrees.  The examiner 
noted that rotation and repetitive motion could not be carried 
out due to danger of the Veteran falling.  He was tender over the 
lumbar and paraspinal muscles bilaterally, with straight leg 
raising in the sitting position to 90 degrees, diminished motor 
strength below both knees, and tremulous.  Ankle jerks were 
symmetrically absent.  The examiner further reported his gait was 
markedly limited, unsteady, slow, and labored, and he required 
the use of a cane for basic ambulation.  The diagnosis was lumbar 
spondylosis, lumbar degenerative disc disease, and scoliosis with 
clinical evidence of a right lumbar radiculapathy. 

During a June 2010 VA examination, the Veteran reported an aching 
type pain that worsened with taking a "wrong step".  He 
reported if he moved wrong, he got a spasm in the lumbar and low 
thoracic region, radiating into his buttock region and inguinal 
region.  He stated that it affected his ability to walk, he had 
to use a rolator, and he did not walk long distances.  He 
reported he had incapacitating episodes in the past 12 months 
prescribed by a VA physician, but he did not give a name or 
duration.  He indicated flare-ups occur once or twice a week with 
increased pain and stiffness.  Upon examination, range of motion 
findings included flexion from zero to 70 degrees, extension from 
zero to 20 degrees, lateral bending from zero to 25 degrees, to 
the right and left, and rotation from zero to 30 degrees to the 
right and left.  The examiner reported range of motion measures 
are not additionally limited by repetitive use.  The examiner 
further noted tenderness diffusely in the lumbar spinal 
musculature, negative straight leg raise testing while seated, 
and motor exam findings of 5/5 for hip flexors an extensors 
bilaterally, 4/5 for knee flexors bilaterally, 5/5 for knee 
extensors bilaterally, as well as 5/5 for ankle plantar flexors 
and dorsiflexors bilaterally.  The examiner reported deep tendon 
reflexes were absent for the L4-S1.  An X-ray report from that 
time revealed mild scoliosis of the lumbar spine with apex to the 
left, degeneration of the disc space at multiple levels including 
the entire lumbar spine, end-plate changes, and facet 
degenerative changes.  The diagnosis was lumbar spondylosis, 
lumbar degenerative disc disease with subjective but not 
objective evidence of lumbar radiculopathy.  

VA outpatient treatment records dated from 2004 through 2009 
reflect treatment for disabilities unrelated to this appeal.  
There is no indication the Veteran suffered any incapacitating 
episodes of lumbar spasms of the erector spinal muscles in any 
12-month period.  In fact, very little, mention was made in those 
records of back complaints.

Analysis

Entitlement to a Rating in Excess of 10 Percent from February 28, 
2008

The aforementioned evidence does not reflect any findings that 
would warrant a rating in excess of 10 percent under the 
schedular criteria of the General Rating Formula for the time 
period prior to February 28, 2008.  In fact, competent medical 
evidence of record prior to the February 28, 2008 private 
orthopedic note, including the July 2006 VA examination report, 
reflects that the Veteran had forward flexion to at least 90 
degrees, and total combined range of motion of the thoracolumbar 
spine of 230 degrees, which is within the range for a 10 percent 
rating.  Under Diagnostic Code 5237, a 10 percent rating is in 
order, as the Veteran was able to flex his thoracolumbar spine 
greater than 60 degrees.  Although the Veteran has a diagnosis of 
scoliosis in the December 2004 VA examination report, there are 
no findings of muscle spasm or guarding severe enough to cause 
scoliosis. 

The General Rating Formula also directs that neurological 
manifestations of should be rated separately from orthopedic 
manifestations.  The Board notes that the Veteran was rated a 
separate 10 percent disability rating for radiculapathy effective 
August 2008.   

The Board also finds that there is no basis for the assignment of 
any higher rating based on consideration of any of the factors 
addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, as there were no 
findings of incoordination, weakness, or lack of endurance of the 
lumbar spine during this time period.  Consequently, the 
assignment of rating in excess of 10 percent for lumbar spasms of 
the erector spinal muscles is not warranted during this time 
period.  While competent medical evidence during this time period 
does show limited range of motion, objective medical findings do 
not indicate that the Veteran's range of motion was limited to 
less than 60 degrees warranting a higher evaluation. 

Further, the Board finds that a higher rating is not warranted 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.  Competent medical evidence does not 
show that the Veteran suffered from intervertebral disc syndrome, 
to include any incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the any 12 months 
to warrant the assignment of a 20 percent rating during this time 
period.  In fact, as noted above, the Veteran did not describe 
any incapacitating episodes caused by the thoracolumbar back 
disorder during this time period.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).  

In conclusion, the evidence of record does not reflect any 
findings that would warrant a rating in excess of 10 percent 
under the schedular criteria for the Veteran's service-connected 
lumbar spine disability during the time period from prior to 
February 28, 2008.

Entitlement to a Higher Rating from February 28, 2008

Although the RO assigned an increased 20 percent disability 
rating effective August 3, 2009, competent medical evidence of 
record found in a February 28, 2008 private orthopedic report 
indicates that the Veteran had forward flexion to only 60 
degrees, warranting a 20 percent disability rating from that 
date.  Under Diagnostic Code 5237, a 20 percent rating is in 
order, as the Veteran is able to flex his thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees.  
Therefore, the assignment of rating of 20 percent for lumbosacral 
strain with degenerative disc disease is warranted from February 
28, 2008.  

However, the evidence of record does not reflect any findings 
that would warrant a rating in excess of 20 percent under the 
schedular criteria of the General Rating Formula during this time 
period.  While competent medical evidence during this time period 
does show limited range of motion, objective medical findings do 
not indicate that forward flexion limited to 30 degrees or less 
or favorable ankylosis of the entire thoracolumbar spine 
warranting a 40 percent evaluation.  In fact, in the most recent 
June 2010 VA examination, the Veteran had forward flexion to 70 
degrees, and total combined range of motion of the thoracolumbar 
spine of 200 degrees, which is within the range for a 10 percent 
rating.  However, the Board will not disturb the current 20 
percent rating.  

Because there were no findings of weakness or lack of endurance 
of the low back, the assignment of an increased evaluation under 
DeLuca is also not applicable during this time period.  Further, 
the Board finds that a higher rating is not warranted under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Although in the June 2010 VA 
examination the Veteran claimed to have incapacitating episodes 
prescribed by a physician, competent medical evidence, including 
VA outpatient treatment records do not show that the Veteran 
suffers from intervertebral disc syndrome with physician 
prescribed incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  

In conclusion, the evidence of record reflects findings that 
would warrant the assignment of an increased rating of 20 percent 
under the schedular criteria for the Veteran's service-connected 
lumbar spine disability effective February 28, 2008.

All Time Periods

The Board acknowledges the Veteran's contentions that his lumbar 
spasms of the erector spinal muscles with degenerative disc 
disease are more severely disabling.  Because he is a licensed 
chiropractor, the Veteran is competent to provide testimony or 
statements relating to symptoms or facts of events that he has 
observed and is within the realm of his personal knowledge.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, the Board considers 
some of the Veteran's assertions as incredible.  For example, 
despite his physical disability related to his own service 
connected spine disorder, the Veteran has stated that he 
continues to work part-time as a chiropractor, an occupation 
requiring physical labor in manipulating the spine of a patient.  
Although credibility is often defined as determined by the 
demeanor of a witness, a document may also be credible evidence.  
Caluza v. Brown, 7 Vet.App. 498, 511 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996).  In this case, the Veteran's ongoing 
admission to various examiners about his employment status, 
documented in the record, raise a question as to the truthfulness 
of his assertions.

The Board has also considered whether the Veteran's disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  In this case there are no exceptional or unusual 
factors with regard to the Veteran's service-connected low back 
disability.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology and provides 
for more severe symptoms than shown by the evidence during the 
period in question; thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Consequently, referral for extraschedular consideration 
is not warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent for 
lumbar spasms of the erector spinal muscles for the time period 
prior to February 28, 2008 is denied. 

Entitlement to a disability rating in excess of 20 percent for 
lumbar spasms of the erector spinal muscles for the time period 
from February 28, 2008 is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


